Citation Nr: 1028089	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-16 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
a low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1982 and 
from May 1986 to September 1986.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

As will be explained below, new and material evidence has been 
received to reopen the Veteran's previously denied service 
connection claim for a low back disability.  Unfortunately, 
further development of the evidence is required before the Board 
can adjudicate the Veteran's reopened claim of entitlement to 
service connection for a low back disability.  This claim is 
addressed in the REMAND portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC).  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  In an unappealed March 1983 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for a 
low back disability.

2.  Evidence added to record since the RO's March 1983 rating 
decision was not previously of record, and is not cumulative and 
redundant of other evidence previously considered, and when 
viewed by itself or in the context of the entire record, relates 
to a fact not previously established that is necessary to 
substantiate the claim of entitlement to service connection for a 
low back disability, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The March 1983 decision that denied the Veteran's claim of 
entitlement to service connection for a low back disability is 
final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
issued a decision that established significant new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial in 
the prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 
2007) ( "§ 5103(a) requires only that the VA give a claimant 
notice at the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the initial 
RO decision and in sufficient time to enable the claimant to 
submit relevant evidence.  This notice may be generic in the 
sense that it need not identify evidence specific to the 
individual claimant's case (though it necessarily must be 
tailored to the specific nature of the Veteran's claim).  It need 
not describe the VA's evaluation of the Veteran's particular 
claim.").  

VA issued a VCAA notice letter, dated in January 2006, from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's petition to reopen, as well as the legal criteria for 
entitlement to such benefits.  The letter also informed him of 
his and VA's respective duties for obtaining evidence. 

The Board also finds that the VCAA notification letter is 
compliant with Kent as to the Veteran's petition to reopen.  This 
letter specifically informed the Veteran as to what evidence 
would be necessary to substantiate the element or elements that 
were required to establish service connection that were found 
insufficient in the previous denial.  The Veteran was told to 
submit evidence pertaining to the reason his claim of entitlement 
to service connection for a low back disability was previously 
denied, and the letter notified the Veteran of the reason for the 
prior final denial (i.e., the elements of the service connection 
claim that were deficient).  

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

Service Connection 

A Veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  If new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  

As relevant to this appeal, new evidence is existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence is existing evidence that, by itself or when considered 
with the previous evidence of record, relates to a fact, not 
previously established, which is necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2009).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for his 
claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2005) (eliminating the 
concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental 
report from the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for a 
low back disability was initially denied by the RO in a March 
1983 rating decision.  The rating decision was not appealed and, 
thus, it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the 
initial question before the Board remains whether new and 
material evidence has been presented to reopen the claim.

The March 1983 rating decision denied the Veteran's claim of 
entitlement to service connection for a low back disability on 
the basis that there was no evidence of a current low back 
disability related to the Veteran's complaints of low back pain, 
diagnosed as lumbosacral strain, in November 1979.  

As stated above, in order to reopen a claim, evidence received 
must be both new and material.  Additional evidence received 
after the prior final denial was not of record at the time of the 
final RO decision.  The Veteran's service treatment records, as 
well as his multiple statements, are not cumulative and redundant 
of the evidence in the claims file at the time of the last final 
rating decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously 
established that is necessary to substantiate the claim, and when 
viewed in the context of the record as a whole, must raise a 
reasonable possibility of substantiating the claim.  The basis 
for the RO's prior final denial was that there was no medical 
evidence of record demonstrating that the Veteran had a current 
low back disability that was incurred or aggravated during his 
military service.   

Evidence added to the record subsequent to the prior final RO 
denial in March 1983 includes private treatment records, which 
demonstrate that the Veteran has a current low back disability, 
and which reflect the severity of his current low back 
disability.  The Board is mindful of the Veteran's assertions 
that he is entitled to service connection for his current low 
back disability because he had a back injury during his service.  
The evidence of record at the time of the prior final denial in 
March 1983 reflected only that he had findings of lumbosacral 
strain during his service.  However, when the additional evidence 
received subsequent to the final March 1983 RO decision, is 
considered in conjunction with the record as a whole, the record 
shows that the Veteran had lumbosacral strain during his service, 
that he has a current low back disability, and that the Veteran 
is credible to report that he has continuously experienced low 
back complaints since service.  As such, the additional evidence, 
considered in conjunction with the record as a whole, raises a 
reasonable possibility of substantiating his claim for service 
connection for a low back disability.

In conclusion, the Board finds that new and material evidence has 
been received to reopen the Veteran's previously denied claim of 
service connection for a low back disability and this claim is 
reopened.


ORDER

New and material evidence having been received, the previously 
denied service connection claim for a low back disability is 
reopened; to this extent only, the appeal is granted.




REMAND

The Board has reopened the Veteran's previously denied claim of 
service connection for a low back disability.  The RO must be 
afforded the opportunity to adjudicate the reopened claim for 
service connection de novo prior to appellate consideration.  
Further, the Board finds that additional development of the 
evidence is necessary prior to appellate consideration of the 
reopened claim de novo.

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Board notes that the Veteran was afforded a VA examination in 
April 2006, in connection with his petition to reopen his 
previously denied claim of entitlement to service connection for 
a low back disability, and that the examination report addresses 
the nature of his current low back disability.  However, the VA 
examiner did not provide an opinion as to the etiology of the 
Veteran's low back disability.  In this regard, the Board notes 
that the Veteran contends that his current low back disability is 
related to his lumbosacral strain during his service and that he 
has submitted statements and provided testimony attesting to 
continuity of symptomatology in the years following his military 
service.  The Veteran's service treatment records indicate that 
he was treated in November 1979 for complaints of low back pain 
after lifting mailbags.  However, post-service treatment records 
indicate that the Veteran was treated for work-related injuries 
of the low back in September 2002 and April 2004.  See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

Therefore, additional clinical assessment and medical opinion is 
necessary to adequately address the Veteran's claim of 
entitlement to service connection for a low back disability.  
Accordingly, the Board finds that the Veteran should be afforded 
an additional VA examination in order to determine the etiology 
of the Veteran's current low back disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

The Veteran is advised of the consequences for failure to report 
for a scheduled examination.  According to 38 C.F.R. § 3.655(b), 
when a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  But when the 
examination is scheduled in conjunction with any other original 
claim or a claim for increase, the situation at hand, the claim 
shall be disallowed.  See 38 C.F.R. § 3.655(b).

The RO/AMC also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice to the 
Veteran and his service representative on 
the reopened claim of service connection 
for a low back disability.  A copy of this 
notice must be included in the claims 
file.

2.  Contact the Veteran and/or his service 
representative and ask them to identify all 
VA and non-VA clinicians who have treated 
the Veteran for a low back disability since 
his separation from active service.  Obtain 
all VA treatment records that have not been 
obtained already.  Once signed releases are 
obtained from the Veteran, obtain any 
private treatment records that have not 
been obtained already.  A copy of any 
response(s), to include a negative reply 
and any records obtained, should be 
included in the claims file.

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his low back disability, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his low back disability 
is related to his service in the military, 
to include his in-service injury.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

4.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate the claim of entitlement 
to service connection for a low back 
disability.  If the benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board, 
as warranted.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


